DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants should note that the instant application, 15/769,542, is now assigned to Primary Examiner S. Devi of Art Unit 1645 at the United States Patent and Trademark Office (USPTO). To aid in correlating any papers for the instant application, all further correspondence regarding the instant application should be directed to the attention of Primary Examiner S. Devi of Art Unit 1645.
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 05/19/21 has been entered. 
Applicants’ Amendments
2)	Acknowledgment is made of Applicants’ amendments filed 07/13/22, 02/04/2022 and 05/09/21 in response to the final Office Action mailed 02/22/21. 
Status of Claims
3)	Claims 13-15 and 18 have been amended via the amendment filed 07/13/22.
	Claims 1, 3, 5, 8, 10, 31 and 40-47 have been canceled via the amendment filed 07/13/22.
	New claims 48-51 have been added via the amendment filed 07/13/22.
	Claims 12-16, 18, 20-22, 24, 26-28, 33, 35-37 and 48-51 are pending and are under examination.  
Information Disclosure Statement
4)	Acknowledgment is made of Applicants’ information disclosure statement filed 06/07/21. The information referred to therein has been considered and a signed copy of the same is attached to this Office Action.  
Prior Citation of Title 35 Sections
5)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
6)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) to Specification
7)	The instant specification is objected to for the following reason(s):
The use of trademark recitations in the instant specification has been noted.  For example, see ‘Sephacryl’ in Examples 4, 7 and 8 and see ‘Tween 80’, ‘Tween 60’, ‘Tween 40’ and ‘Tween 20’ on page 43. All trademark recitations should be CAPITALIZED wherever they appear, or where appropriate, should include a proper symbol indicating use in commerce such as TM, SM, or ® following the term. See M.P.E.P 608.01(v) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.
Rejection(s) Moot
8)	All rejections of claims 1, 3, 5, 8, 10, 31 and 40-47 set forth by the previous Examiner of record in the Office Action mailed 02/22/21 are moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
9)	All rejections of claims 12-16, 18, 20-22, 24, 26-28, 33 and 35-37 set forth by the previous Examiner of record in the Office Action mailed 02/22/21 are withdrawn in light of Applicants’ claim amendments.
Rejection(s) under 35 U.S.C § 112(b) or Pre-AIA , Second Paragraph
10)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11)	Claims 13-16, 18, 20-22, 26-28, 33, 35-37 and 48-51 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention. 
	(a)	Claim 13, as amended, is ambiguous and indefinite in the parenthetic limitations ‘(per a dose of 0.5 mL)’ which raise an indefiniteness issue as to whether or not the limitations or features in parentheses are included, excluded, or optional. 
	(b)	Analogous rejection and criticism apply to claim 13 with regard to the limitation: ‘g Al (aluminium)’. For the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitation with the limitation --g of aluminium--.
(c)	Claim 13, as amended, is further ambiguous, confusing and indefinite in the recitation of a dose range of 0.25 mL and 1.5 mL in line 2 and a dose of 0.5 mL in line 5. The recited microgram of aluminium is present in a dose 0.5 mL, however, the dose range recited in line 2 of the claim includes doses less than 0.5 mL. Does it mean that no aluminium is required to be contained in a dose of the claimed immunogenic composition that is between 0.25 mL and up to 0.5 mL?  One of skill in the art cannot understand in unambiguous was the metes and bounds of the claim.  
	(d)	The dependent new claim 48 is indefinite for having improper antecedence in the limitation ‘the linker’.  New claim 48 depends from claim 13, which does not include the recitation of a linker.
	(e)	New claim 49 is ambiguous and indefinite in the limitations: ‘serotype 6A capsular polysaccharide is between 5:1 and 1:5, 4:1 and 1:1 …… 1.3:1-(w/w)’. It is unclear what do these ratio ranges represent. The limitations fail to specifically and unambiguously set forth the metes and bounds of the claim such that a skilled artisan would readily recognize that which is being claimed.  
(f)	New claim 49 is vague and indefinite in the limitation ‘g of polysaccharide’. See last line. Is this any generic polysaccharide, for example, a generic contaminant polysaccharide, or a residual cell wall polysaccharide, a residual C polysaccharide of S. pneumoniae, or the earlier recited chemically-sized or the mechanically-sized serotype 6A S. pneumoniae capsular polysaccharide in the conjugate? If the latter is intended, it is suggested that Applicants replace the above-identified limitation with the limitation --g of the capsular polysaccharide--.
(g)	New claim 51 is ambiguous and indefinite in the limitations: ‘wherein the …… serotype 6A capsular polysaccharide is conjugated to a linker’. Claim 51 depends from claim 13, wherein the serotype 6A capsular polysaccharide is required to be conjugated to a carrier protein, not to a linker. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim. Do Applicants intend to convey that the serotype 6A capsular polysaccharide is conjugated to --the carrier protein via a linker--?
(h)	Claim 14 is indefinite in lacking sufficient antecedence in the limitation: conjugated to ‘a carrier protein’ (see line 3) and conjugated to ‘a different carrier protein’ (see line 6). For proper antecedence, it is suggested that Applicants replace the above-identified former limitation ‘a carrier protein’ with the limitation --the carrier protein-- and delete the latter limitations ‘conjugated to a different carrier protein’ as the latter are not necessary.
(i)	Analogous rejection and criticism apply to claim 15 with regard to the limitation: ‘a different carrier protein’ (see line 3) and conjugated to ‘a different carrier protein’ (see last line). For proper antecedence, it is suggested that Applicants replace the above-identified former limitation ‘a different carrier protein’ with the limitation --the different carrier protein-- and delete the latter limitations ‘conjugated to a different carrier protein’ as the latter are not necessary.
(j)	New claim 48 is indefinite in lacking sufficient antecedence in the limitation: conjugated to ‘a carrier protein’ (see line 3). For proper antecedence, it is suggested that Applicants replace the above-identified former limitation ‘a carrier protein’ with the limitation --the carrier protein--.
	(k)	Claims 14-16, 18, 20-22, 26-28, 33, 35-37 and 48-51, which depend directly or indirectly from claim 13, are also rejected as being indefinite because of the indefiniteness identified above in the base claim. 
Rejection(s) under 35 U.S.C § 103
12)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention. 
13)	Claim 12 is rejected under 35 U.S.C § 103 as being unpatentable over Biemans et al. (US 20120321658 A1) (‘658) in view of Biemans et al. (US 20100209450 A1) (‘450). 
	Biemans et al. (‘658) disclosed a method of conjugating serotype 6A S. pneumoniae capsular saccharide to a protein carrier to produce the conjugate. See sections [0009], [0019], [0024], [0027] and [0049]; and claims 1 and 16.  In one embodiment, the serotype 6A S. pneumoniae capsular saccharide was conjugated to a carrier protein as a native sized saccharide with no dedicated sizing step included in the process. See section [0068]. Biemans et al. (‘658) further disclosed the routine step of diafiltering a S. pneumoniae capsular saccharide-carrier protein against a 150 mM NaCl solution. See section [0162].
	Biemans et al. (‘658) do not expressly teach mechanically or chemically sizing the serotype 6A S. pneumoniae capsular polysaccharide to an average size of between 180-400 kDa and the recited diafiltering step against a NaCl solution having a concentration below 150 mM.
	However, Biemans et al. (‘450) taught mechanically or chemically sizing S. pneumoniae serotype capsular polysaccharides including serotype 6A S. pneumoniae capsular polysaccharide. In one embodiment, serotype 6A S. pneumoniae serotype capsular polysaccharide was subjected to mechanical microfluidization to have a size of 1100-1540 Da x 103. See Table 2. Biemans et al. (‘450) further taught sizing or size-reducing full length pneumococcal capsular polysaccharides encompassed within the scope of their disclosure, including serotype 6A capsular polysaccharide, by various methods including microfluidization to an average size or Mw of 200 kDa, 300 kDa, 400 kDa, or 200-400 kDa, each falling within the instantly recited range of 180-400 kDa. Biemans et al. (‘450) taught that having the native Streptococcus pneumoniae capsular polysaccharides so sized in a conjugate composition has the advantage of providing conjugates that are filterable. See sections [0045] to [0049], [0056] and [0057]. 
Given the disclosure of Biemans et al. (‘450) of having an average size or Mw of 200 kDa, 300 kDa, 400 kDa, or 200-400 kDa for the Streptococcus pneumoniae capsular polysaccharides encompassed within the scope of their disclosure including serotype 6A capsular polysaccharide for the purpose of providing a conjugate that is filterable, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of instant application to have a size (Mw) of 200 kDa, 300 kDa, 400 kDa, or 200-400 kDa for the S. pneumoniae 6A serotype capsular polysaccharide in the method of Biemans et al. (‘658) with a step of diafiltering against a solution of NaCl below 150 mM concentration via routine experimentation using an art-known technique or step to produce the instant invention. The average size of a capsular polysaccharide and the concentration of a diafiltering NaCl solution are art-recognized result-effective variables which would have been routinely optimized in the glycoconjugate art. The determination of the optimal average size (Mw) of the art-known S. pneumoniae 6A serotype capsular polysaccharide in the art-known method of preparing a pneumococcal capsular conjugate and arriving at a solution of NaCl below 150 mM concentration for diafiltering were well within the purview of one of ordinary skill in the art at the time the invention was made and lends no patentable import to the claimed invention. It has been generally held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Generally, differences in average size or in diafiltering NaCl concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such a difference in average size and NaCl concentration are critical to the invention. See MPEP 2144.05 and also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). In the instant case, the recited average size (Mw) of the serotype 6A capsular polysaccharide is one of many average sizes arbitrarily recited, for example in the original claim 1 or in the first full paragraph of page 1 of the as-filed specification, and the recited concentration of NaCl below 150 mM is one of many NaCl concentrations below 150 mM that are arbitrarily recited, for example in the last full paragraph of page 22 and the first full paragraph of page 23 of the as-filed specification. No evidence is of record in the instant disclosure establishing that the recited average size of 180-400 kDa of S. pneumoniae serotype 6A capsular polysaccharide in the conjugate and the recited NaCl concentration below 150 mM are critical to the invention and are for any particular purpose or solve a specific problem. 
Claim 12 is prima facie obvious over the prior art of record.
14)	Claims 13-16, 18, 20-22, 24, 26-28, 33, 35-37 and 48-51 are rejected under 35 U.S.C § 103 as being unpatentable over Biemans et al. (US 20100209450 A1) (‘450). 
Biemans et al. (‘450) disclosed an immunogenic composition or a vaccine composition comprising a pharmaceutically acceptable excipient and microfluidized serotype 6A Streptococcus pneumoniae capsular saccharide (PS6A) having a size of 1100-1540 Da x 103 conjugated to a carrier protein such as protein D (PD) of Haemophilus influenzae. The 6A saccharide in the conjugate was present at a human dose of one microgram and the PS6A-PD conjugate had a carrier/PS ratio of 0.61. A multivalent conjugate composition comprising said conjugate and unsized (native) serotype 6B Streptococcus pneumoniae capsular saccharide (PS6B) conjugated to a carrier protein such as protein D (PD) of Haemophilus influenzae or to the different carrier protein diphtheria toxoid (DT), and microfluidized serotype 22F Streptococcus pneumoniae capsular saccharide (PS22F) having a size of 159-167 Da x 103 conjugated to a different carrier protein such as PhtD is taught. The prior art composition further comprised serotype 19F Streptococcus pneumoniae capsular saccharide (PS19F) conjugated to the different carrier protein diphtheria toxoid (DT) and serotype 18C Streptococcus pneumoniae capsular saccharide (PS18C) conjugated to the different carrier protein tetanus toxoid (TT). The 6B saccharide in the 6B conjugate had a size of 1069-1391 Da x 103 and therefore was within the recited range of 1000-1400 kDa. A multivalent conjugate composition comprising said conjugate with other 10 or more different serotype capsular saccharides conjugated directly or using CDAP chemistry or reductive amination to different carrier proteins selected from diphtheria toxoid (DT), tetanus toxoid (TT), fragment C of TT, CRM197, detoxified pneumolysin (dPly), OMPC of N. meningitidis, protein D (PD) of Haemophilus influenzae, PorB of N. meningitidis, PhtA, PhtB, PhtD and PhtE etc is taught. See Table 2; section [0241] including the last sentence therein; and sections [0097], [0262], [0058], [0059] and [0061] to [0064], [0038] and [0042]. A method of eliciting an immune response in a human host or subject in need thereof such infants or the elderly subjects comprising administering an effective amount or an immunoprotective dose of the immunogenic composition or the vaccine of their invention for prevention or treatment of S. pneumoniae infection is disclosed by Biemans et al. (‘450). See sections [0163], [0162], [0164], [0161] and [0167]. The prior art composition further comprised beneficially-combined carrier proteins including detoxified pneumolysin, PhtD, PhtDE, CbpA etc. In one embodiment, the prior art composition comprised 100-750, 200-500, or 300-400 micrograms Al (aluminium) as aluminium phosphate adjuvant per a dose of 0.5 mL volume of the composition. Biemans et al. (‘450) further disclosed PS19F, PS22F and PS12F conjugated to detoxified pneumolysin (dPly). See Table 2; section [0241] including the last sentence therein; sections [0167], [0097], [0096], [0147], [0148], [0262], [0164] and [0167]; and Example 6. The microfluidized serotype 18C capsular polysaccharide in the prior art composition was conjugated to tetanus toxoid (TT) via a linker, the microfluidized serotype 22F capsular polysaccharide therein was conjugated to PhtD carrier protein directly or via a linker, and the serotype PS6B was native or not sized. See sections [0045] to [0049]; and Example 2. In one embodiment, the Streptococcus pneumoniae capsular saccharide encompassed by their invention is conjugated to the carrier protein either directly or via a linker or spacer. See sections [0058] and [0059] and [0062] to [0065]. 
Biemans et al. (‘450) do not expressly state that the S. pneumoniae serotype 6A capsular polysaccharide in their conjugate has an average size (Mw) between 180-400 kDa.
However, the term ‘saccharide’ as defined and used throughout Biemans’ (‘450) disclosure explicitly includes native polysaccharides, size-reduced or sized oligosaccharides, or both, wherein the encompassed full length pneumococcal capsular polysaccharides are sized or size-reduced by various methods including acid hydrolysis treatment (i.e., chemically-sized), hydrogen peroxide treatment (i.e., chemically-sized), or sizing by EmulsiflexRTM (mechanically-sized) to generate oligosaccharide fragments; microfluidization; sonication; or native polysaccharides that become reduced in size during normal purification procedures. The one or more encompassed saccharide conjugates comprised in the prior art composition comprised one or more saccharides (inclusive of 6A saccharide) having an average size or Mw of 200 kDa, 300 kDa, 400 kDa, or 200-400 kDa, each falling within the instantly recited range of 180-400 kDa. Biemans et al. (‘450) taught that having the native Streptococcus pneumoniae capsular polysaccharides so sized in their conjugate composition has the advantage of providing conjugates that are filterable. See sections [0045] to [0049], [0056] and [0057]. 
Given the disclosure by Biemans et al. (‘450) of having an average size or Mw of 200 kDa, 300 kDa, 400 kDa, or 200-400 kDa for the Streptococcus pneumoniae capsular polysaccharides encompassed within the scope of their disclosure, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the size (Mw) range of the S. pneumoniae 6A serotype capsular polysaccharide in the prior art composition adjusted via routine experimentation using an art-known microfluiization, sonication, acid hydrolysis, or hydrogen peroxide treatment to arrive at the instantly recited average size to produce the instant invention since the average size is an art-recognized result-effective variable which would have been routinely determined and optimized in the glycoconjugate art. The determination of the optimal average size (Mw) of the art-known S. pneumoniae 6A serotype capsular polysaccharide in the art-known immunogenic composition or vaccine composition was well within the purview of one of ordinary skill in the art at the time the invention was made and lends no patentable import to the claimed invention. It has been generally held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Generally, differences in average size will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such a difference in average size is critical to the invention. See MPEP 2144.05 and also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). In the instant case, the recited average size (Mw) of serotype 6A capsular polysaccharide is one of many average sizes arbitrarily recited, for example in the original claim 1 or in first full paragraph of page 1 of the as-filed specification. No evidence is of record in the instant disclosure establishing that the recited average size of 180-400 kDa of S. pneumoniae serotype 6A capsular polysaccharide in the conjugate is critical to the invention and is for any particular purpose or solve a specific problem. 
Claims 13-16, 18, 20-22, 24, 26-28, 33, 35-37 and 48-51 are prima facie obvious over the prior art of record.
Claim(s) Objection(s) - Suggestion(s)
15)	Claims 12, 37 and 49-51 are objected to for the following reasons:
(b)	New claim 50 is objected to for the non-italicized recitation of the bacterial names ‘Neisseria meningitidis’ and ‘Haemophilus influenzae’. To be consistent with the practice in the art of bacterial nomenclature, it is suggested that Applicants delete the above-identified non-italicized limitations via strikethrough ‘replace them with the italicized limitations marked by underlining, i.e., ‘Neisseria meningitidis’ and ‘Haemophilus influenzae’. 
(b)	New claim 51 is objected to for the non-italicized recitation of the bacterial name ‘Streptococcus pneumoniae’. To be consistent with the practice in the art of bacterial nomenclature, it is suggested that Applicants delete the above-identified non-italicized limitation via strikethrough Streptococcus pneumoniae. 
(c)	Claim 37 is objected to for the non-italicized recitation of the bacterial name ‘Streptococcus …’. To be consistent with the practice in the art of bacterial nomenclature, it is suggested that Applicants delete the above-identified non-italicized limitation via strikethrough Streptococcus. 
(d)	The limitation ‘chemically sized’ in the new dependent claim 51 is inconsistent with the limitation ‘chemically-sized’ recited in claim 13, from which claim 51 depends.
(e)	Claim 49 is objected to for the unnecessary notation ‘-‘ within the limitation “1.3:1-(w/w)”. It is suggested that Applicants delete said notation.
(f)	Claim 12 is objected to for not leaving a space before the limitation ‘mM’ and after the limitation ‘150’. See last line.
Conclusion
16)	No claims are allowed.
Correspondence
17)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
18)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
19)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

July, 2022